DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“interruption unit’ in claims 1-5 and 8 (specification figs. 1 and 2, paragraph [0028]-[0029])
“determination unit” in claims 4-5 (specification fig. 3, paragraph [0043]).
“control unit” in claim 8 (specification fig. 1, paragraph [0024]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmale et al. (US Pub 2016/0194017) in view of YU (CN 106183823 A; as provided in the IDS).
As of claim 1, Schmale discloses a notification device, comprising: 
a notification line for notifying an upper-level device that a door is closed (via a relay coil 52 and relay coil 52 and the first control module 26 are configured to receive a first input from the door status sensor 24; see figs. 1 and 3; also see paragraph [0016])
a door switch allowing the notification line to be in a signal transmitted state when the door is closed and allowing the notification line to be in a signal interrupted state when the door is opened (see paragraph [0024], “the door status sensor 24 provides the first input to the relay coil 52 through the first diode 56 On receipt of the first input, the relay coil 52 is energized. In other words, the relay coil 52 is energized when the status of the doors 18 is closed ‘C’. Further, the energized relay coil 52 allows for initiating or controlling the movement of the locomotive 12”). 
However Schmale does not explicitly disclose an interruption unit allowing the notification line to be in the signal interrupted state when an abnormality of the door switch is detected.  
YU discloses a high voltage control system of a vehicle comprising a charging control device 300 connected to a power battery 200 through a charging circuit to control the switching on and off of the charging circuit. The charging control device 300 comprising a control switch 301 provided in the charging circuit (see paragraph [0044]). A detection module 400 is configured to detect whether the control switch 301 has blocked. A charge protection circuit 500 includes a charge protection switch 501 connected to the power battery 200 via a charging loop, and a charge protection controller 502 to open the charging loop via the charge protection switch 501 when the detection module 400 detects blocking of the control switch 301.  The system 100 may open the charging circuit through the charge protection switch 501 when blocking of the control switch 301 occurs to better ensure battery charging safety and improve vehicle safety and reliability (see fig. 2.; also see paragraphs [0044]-[0047]).
Form the teaching of YU it would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the system of Schmale to include the function of cutting the circuit as taught by Yu to ensure the safety of the system when a detection switch is abnormal.
As of claims 2-3, Yu discloses that the charge protection controller 502 opens the charging loop by the charge protection switch 501 when the detection module 400 detects blocking of the control switch 301. The system 100 may open the charging circuit through the charge protection switch 501 when blocking of the control switch 301 occurs to better ensure battery charging safety and improve vehicle safety and reliability (see fig. 2; also see paragraph [0044]). YU discloses that if it is detected that the control switch is stuck, the charging protection switch is controlled to be turned off to disconnect the charging circuit (see paragraph [0063]), so in combination when this technical means is applied to the detection of the door switch of Schmale, the blocking of the door switch occurs when the abnormality of the door switch occurs and the notification line is provided with the signal unable to pass state, and the detection of the closed state of the door is to switch the notification line from the signal unable to pass state. 
As of claim 7, Schmale discloses that the door switch is a door lock switch that allows the notification line to be in the signal transmitted state when the door is closed and allows the notification line to be in the signal interrupted state when the door is unlocked (see paragraph [0014], “For the purpose of determining the open ‘O’ and the closed ‘C’ statuses of the door 18, the system 10 of the present disclosure includes at least one door status sensor 24”).  Even though Schmale does not explicitly disclose that the signal communicates door is locked, the Examiner takes official notice that it is well known in the art in door opening/closing, that the status of the door indicating that it is closed and locked can be communicate in order to make sure the doors are securely closed and locked.
As of claim 8, combination of Schmale and YU discloses all the limitation of the claimed invention as mentioned in claim 1 above, Schmale further discloses that the locomotive comprises electrically and automatically operated doors and control circuit for actuating the doors to the opened state and closed state, so it will comprise a driving device driving a door to be opened and closed; a control unit controlling the driving device (see paragraphs [0002]-[0003]).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inatama (US Pub 2015/0059247) discloses a door control device comprising door/open control portion, a door close detection switch and a door close obstacle detection portion (see fig. 1).
Kikuchi (US Pub 2014/0335771) discloses a door open/close determination unit 33 determines that a signal from door switch 43 is abnormal (see paragraphs [0049] and [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683